Exhibit 5 OPINION OF LUSE GORMAN POMERENK & SCHICK, PC LUSE GORMAN POMERENK & SCHICK A PROFESSIONAL CORPORATION ATTORNEYS AT LAW 5, N.W., SUITE 780 WASHINGTON, D.C. 20015 TELEPHONE (202) 274-2000 FACSIMILE (202) 362-2902 www.luselaw.com August16 2013 Board of Directors West End Indiana Bancshares, Inc. 34 South 7th Street Richmond, Indiana 47374 Re: West End Indiana Bancshares, Inc. 2013 Equity Incentive Plan Registration Statement on Form S-8 Gentlemen: You have requested the opinion of this firm as to certain matters in connection with the issuance of West End Indiana Bancshares, Inc. (the “Company”) common stock, par value $0.01 per share (the “Common Stock”), pursuant to the West End Indiana Bancshares, Inc. 2013 Equity Incentive Plan (the “2013 Stock Benefit Plan”).We have reviewed the Company’s Articles of Incorporation, Registration Statement on Form S-8 (the “Form S-8”), as well as applicable statutes and regulations governing the Company and the offer and sale of the Common Stock. Based on the foregoing, we are of the following opinion: Upon the effectiveness of the Form S-8, the Common Stock, when issued in connection with the equity awards granted pursuant to the 2013 Stock Benefit Plan, will be legally issued, fully paid and non-assessable. This opinion has been prepared solely for the use of the Company in connection with the preparation and filing of the Form S-8, and should not be used for any other purpose or relied upon by any other person without the prior written consent of this firm.We hereby consent to the use of this opinion in the Form S-8. Very truly yours, /s/ Luse Gorman Pomerenk & Schick, P.C. LUSE GORMAN POMERENK & SCHICK A Professional Corporation
